DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Amendment filed on December 29, 2021, claim 17 has been cancelled, and claims 1-16 and 18-20 are pending.

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the display module as a whole, specifically, the adhesive layer has a storage modulus equal to or greater than about 0.02 megapascal and equal to or smaller than about 0.045 megapascal at a temperature of about 60 degrees Celsius and has creep characteristics equal to or greater than about 10 percent and equal to or smaller than about 30 percent. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kondo et al (US Pat. No. 6,878,441 B2) discloses the pressure sensitive adhesive sheet.
Cho et al (US Pub. No. 2017/0002237 A1) teaches the adhesive film and display member comprising the same.
Kanno et al (US Pub. No. 2017/0043566 A1) discloses the pressure-sensitive adhesive sheet.
Cho et al (US Pub. No. 20170121564 A1) teaches the adhesive film, optical member including the same, and optical display including the same.
Nam et al (US Pub. No. 2017/0145262 A1) discloses the adhesive film for polarizing plate, polarizing plate and optical display comprising the same.
Shin et al (US Pub. No. 2018/0203321 A1) teaches the adhesive member, display device including the same and method of manufacturing the same.
Behling et al (US Pub. No. 2018/0291240 A1) discloses the acrylic-based flexible assembly layer.
Nam et al (US Pat. No. 10,240,068 B2) teaches the adhesive film and display member using same.
Park et al (US Pub. No. 2020/0266368 A1) discloses the display device including bonding member.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626